Gildersleeve, J.
The judgment permits the defendants to pay to the plaintiffs the sum of $1,700 in avoidance of the injunction restraining the defendants from maintaining and operating their elevated railroad in front of plaintiffs’ premises Ho. 952, Second avenue, in the city of Hew York, and awards to the plaintiffs the sum of $878.31 as past damages, and interest thereon, and $132.43 as costs and disbursements. The case seems to have been carefully tried by the learned referee, and we find no errors in the admission Or rejection of evidence that require a reversal of the judgment. The evidence fairly sustains the findings of the referee, and warrants the judgment. It therefore follows that the judgment appealed from must be affirmed, with costs.